Citation Nr: 1645895	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a sleep disability, claimed as insomnia and as sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1988 to March 2000.

The issues of entitlement to service connection for a right knee disability and a sleep disability are before the Board of Veterans' Appeals (Board) following a Board Remand in December 2015.  These issues were originally on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

The issues of entitlement to an initial compensable evaluation for erectile dysfunction and entitlement to an evaluation in excess of 30 percent for cervical degenerative disc disease have been undergoing development at the RO.  Substantive appeals are on file as to these issues, they have not, however, been certified to the Board.  As additional development/review may be ongoing at the RO, those issues are not considered to be before the Board at this time.

In December 2014, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a sleep disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

A chronic right knee disability was not manifested during service and is not shown to be related to active service.  Arthritis was not demonstrated within 1 year following separation from service.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Pursuant to the Board's December 2015 Remand, the Appeals Management Center (AMC) requested information from the Veteran regarding a magnetic resonance imaging (MRI) study which identified degenerative joint disease of the right knee prior to his right knee meniscus tear in April 2012 and obtained an addendum opinion with respect to the etiology of the Veteran's current right knee disorder, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's December 2015 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2013 of the information and evidence needed to reopen and substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the December 2014 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board notes that in January 2016, the Veteran noted that when he separated from service in March 2000 from the 46th Command Support Group located at Fort Bragg, he was given an out-processing physical and that during the examination he told the doctor of his knee pain.  The Veteran advised that he would continue to look through his medical records to see if he could locate any supporting documentation.  In March 2016, a summary of the Veteran's Department of Defense medical records were obtained via Capris system.  These records indicate that the last entry of any medical services, including examinations, was in December 1999.  The Veteran has not submitted any outstanding service treatment records, including out-processing physical, dated after December 1999.  As such, the Board finds that there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The service treatment records indicate that the Veteran presented in 1992 with complaint of pain in right knee for one day.  

On the clinical examinations for Medical Examination Boards in October 1996 and July 1999, no right knee abnormality was noted.  On the Reports of Medical History completed by the Veteran in in June 1995 for Ranger training and in October 1996 and July 1999 in conjunction with his Medical Evaluation Boards, he denied ever swollen or painful knee joints and trick or locked knee.  

The Veteran underwent VA examination in December 1999, prior to his discharge from service, at which time he reported that in cold weather, his knees stiffened, popped, and cracked on squatting.  The Veteran reported that he had been given Sports Medicine cream to use on his knees and that his knees swelled with activity such as running, jumping, and similar types of maneuvers.  Physical examination of the knees revealed that there was some crepitation palpable in the infrapatellar area on full flexion and extension of the knees.  Range of motion was normal; and there was a negative drawer and McMurray signs.  X-rays of the Veteran's knees were unremarkable.  Diagnoses included "Crepitation is noted on physical.  No pathology found by x-ray."  

The Board cannot conclude a "chronic" right knee condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Thus, there is no medical evidence that shows that the Veteran suffered from a right knee injury or a chronic right knee disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  Although the a February 2012 physical therapy treatment record noted a diagnosis of degenerative joint disease of the right knee, the Board notes that the physical therapy assistant provided the information based on a history provided by the Veteran which states, "I had an MRI done ? arthri[ti]s and I am taking anti inflammatories."  In this case, the record is absent any competent evidence of right knee arthritis to include within a year of the Veteran's discharge from service or otherwise.  The Board notes that the AMC requested information from the Veteran regarding an MRI study which identified degenerative joint disease of the right knee prior to his right knee meniscus tear in April 2012.  In January 2016, the Veteran was unable to provide the specific health care facility that performed the MRI and that he did not remember where he went in regards to having his knees examined but that for the most part, all of his care was done at VA facilities.      

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

An October 2000 VA new patient first primary care visit record indicates that the Veteran reported a past history of back and head injury after a parachute jump.  Physical examination of the extremities found no joint disease or edema, and pedal pulses were normal.  

Private medical records indicate that the Veteran was involved in a motor vehicle accident in July 2007 at which time he injured his knees.  

VA treatment records indicate that the Veteran presented in May 2012 with complaints of right knee pain.  It was noted that the Veteran had been seen at the emergency department on April 5, 2012 for pain to the right knee at which time he reported that the pain first began two days prior when bending down to pick up a photo album at his uncle's funeral when he felt and heard a pop in the right knee.  The Veteran reported that it had progressively gotten worse.  Right knee radiographic findings noted that there was no acute fracture or dislocation, the bone mineralization was within normal limits for the Veteran's sex and age, joint spaces were preserved, and no joint effusion was visualized.  Assessment was rule out meniscus tear.  An MRI of the right knee showed an oblique tear of the posterior horn medial meniscus and a complex tear of the anterior horn of the medial meniscus which was noted to be largely extruded from the joint.  There was also mild chondromalacia patella along the medial facet and a small joint effusion.  Right knee arthroscopic partial medial meniscectomy was performed in June 2012.

In this case, the appellant clearly has a current disability.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  In this case, no medical professional has ever related the Veteran's current right knee condition to his active duty service.  

The Veteran underwent VA examination in May 2014 at which time he was diagnosed as having medial meniscus tear and that the Veteran initially injured his right knee on April 3, 2012.  It was also noted that imaging studies of the knee had been performed and that there was no degenerative or traumatic arthritis documented.  In a July 2014 Addendum, the VA examiner noted that the Veteran's service treatment records were silent for any specific injury associated with the right knee.  The examiner noted that the Veteran was in the Airborne and received numerous parachuting medals and that the records also noted injuries to the lower back and loss of consciousness associated with a hard landing from parachuting.  The examiner noted that there was no history of knee injury in parachute jumps or noted in the service treatment records and that the Veteran had a history of a specific injury to the right knee which occurred in April 2012 when he bent over to pick up a photo album and had a sharp pain upon arising and twisting his knee, he then developed pain and swelling.  The examiner noted that the Veteran was eventually diagnosed with medial meniscus tear and partial tear of the ACL.  The examiner noted that it was not as likely as not that this right knee injury occurred because of prior trauma in the military. 

The March 2016 VA examiner, a VA examiner opined,

The condition claimed [right knee disorder] was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  ... Review of records show a one time treatment for his left knee while AD [active duty] (1991).  MEB [Medical Evaluation Board] fails to mention any knee injury or recurrent condition, especially concerning his right knee.  It is less than likely one would tolerate a meniscal tear for over 12 years without any medical care.  Records show an injury to this right knee some 12 years after RAD. His injury (meniscal tear) requiring surgery is not evident in records until 2012.  Specifically as you request, physical therapy note stated about degenerative disease.  However, this is not confirmed on plain x rays or an MRI. The actual operative report does not mention any degenerative changes and this would be evident on direct visualization when the surgery was completed.  Therefore, we have X rays, an MRI, and an operative report that do not show any DJD that would be related to his AD time.  It is more than likely his meniscal tear was an acute injury and this is well documented in records.  Therefore, as there is no continuity or chronicity of care and no mention of any chronic knee condition on MEB PE, it is less than likely his current knee condition is related to his AD time.

Thus, the record is absent evidence of a chronic right knee disorder in service, competent evidence of arthritis, and medical evidence of a nexus between the Veteran's current right knee disorder and his active duty service.

The Board must consider the Veteran's own opinion that he has a current right knee disorder which is related to his active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his right knee disorder as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran and her husband therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

With respect to the Veteran's claim for service connection for a sleep disability, as noted above, in Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issue was remanded by the Board in December 2015 for additional development.  The Board noted that the RO denied service connection for a sleep disorder based on a May 2014 examination report indicating that the Veteran did not have sleep apnea.  The Board noted that the report did not address the possibility that the Veteran may suffer from a sleep disorder other than sleep apnea.  Specifically, the Board directed that an examination be arranged to determine the nature and etiology of any disorder characterized by insomnia or difficulty sleeping.  The Board directed that the examiner should specifically indicate whether an identifiable sleep disorder exists separate and apart from symptoms of the Veteran's other service connected disabilities, including PTSD and residuals of a traumatic brain injury and whether such disorder was incurred during military service or was otherwise related to service.  

In a March 2016 opinion, a VA physician's assistant stated, 

The condition claimed [sleep apnea] was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  ... Contrary to your statement, this veteran did have a sleep study done 5/21/2013 at the Sleep Disorder Associates of Lancaster, Pa. That study did not show OSA. His AHI was only 0.3 which fails to confirm his claimed OSA. Therefore, as he does not have the diagnosis of OSA by sleep study, it cannot be related to his AD service as he does not have OSA.

As the examiner did not indicate whether an identifiable sleep disorder exists separate and apart from symptoms of the Veteran's other service connected disabilities, further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination to determine whether a chronic sleep disorder exists separate and apart from symptoms associated with established service-connected disorders and to determine the current severity of the Veteran's service-connected erectile dysfunction and cervical spine degenerative disc disease.  

The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic sleep disorders that exist separate and apart from symptoms of the Veteran's other service-connected disabilities, including PTSD and residuals of a traumatic brain injury, and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


